Name: Political and Security Committee Decision (CFSP) 2018/1005 of 3 July 2018 extending the mandate of the Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (EUPOL COPPS/1/2018)
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania;  cooperation policy
 Date Published: 2018-07-17

 17.7.2018 EN Official Journal of the European Union L 180/23 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2018/1005 of 3 July 2018 extending the mandate of the Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (EUPOL COPPS/1/2018) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2013/354/CFSP of 3 July 2013 on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (1), and, in particular Article 9(1) thereof, Whereas: (1) Pursuant to Article 9(1) of Decision 2013/354/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS), including the decision to appoint a Head of Mission. (2) On 28 September 2017, the PSC adopted Decision EUPOL COPPS/1/2017 (2), appointing Mr Kauko AALTOMAA as Head of Mission of EUPOL COPPS from 1 October 2017 to 30 June 2018. (3) On 29 June 2018, the Council adopted Decision (CFSP) 2018/942 (3), extending the mandate of EUPOL COPPS from 1 July 2018 until 30 June 2019. (4) The High Representative of the Union for Foreign Affairs and Security Policy has proposed to extend the mandate of Mr Kauko AALTOMAA as Head of Mission of EUPOL COPPS from 1 July 2018 to 30 June 2019. (5) This Decision should apply from 1 July 2018, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Kauko AALTOMAA as Head of Mission of EUPOL COPPS is hereby extended from 1 July 2018 to 30 June 2019. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 July 2018. Done at Brussels, 3 July 2018. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 185, 4.7.2013, p. 12. (2) Political and Security Committee Decision (CFSP) 2017/1802 of 28 September 2017 on the appointment of the Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (EUPOL COPPS/1/2017) (OJ L 259, 7.10.2017, p. 20). (3) Council Decision (CFSP) 2018/942 of 29 June 2018 amending Decision 2013/354/CFSP on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (OJ L 166, 3.7.2018, p. 17).